FORM 6-K UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of October 2014 Commission File Number 001-35591 GRAÑA Y MONTERO S.A.A. (Exact name of registrant as specified in its charter) GRAÑA Y MONTERO GROUP (Translation of registrant’s name into English) Republic of Peru (Jurisdiction of incorporation or organization) Avenida Paseo de la República 4667, Lima 34, Surquillo, Lima Peru (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. /s/Dennis Gray Febres Stock Market Representative Graña y Montero S.A.A. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRAÑA Y MONTERO S.A.A. By: /s/ DENNIS GRAY FEBRES Name: Dennis Gray Febres Title: Stock Market Representative October 30, 2014 (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT SEPTEMBER 30, 2-MONTH PERIOD ENDED IN THIS DATE (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT SEPTEMBER 30, 2-MONTH PERIOD ENDED IN THIS DATE CONTENTS Condensed Interim Consolidated Statement of Financial Position Condensed Interim Consolidated Income Statement Condensed Interim Consolidated Statement of Comprehensive Income Condensed Interim Consolidated Statement of Shareholders’ Equity Condensed Interim Consolidated Statement of Cash Flows Notes to the Condensed Interim Consolidated Financial Statements S/.New Peruvian Sol US$United States dollar (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF FINANCIAL POSITION AT DECEMBER 31, 2013 (AUDITED) AND AT SEPTEMBER 30, 2014 (UNAUDITED) ASSETS LIABILITIES AND EQUITY At At December 31, September 30, December 31, September 30, Note Note Current assets Current liabilities Cash and cash equivalents Borrowings 12 Trade accounts receivables Trade accounts payable Outstanding work in progress Accounts payable to related parties 9 Accounts receivable from related parties 9 Current taxes Other accounts receivable Other accounts payable Inventories Other provisions 13 Prepaid expenses Total current liabilities Non-current assets classified as held for sale Total current assets Non-current liabilities Borrowings 12 Non-current assets Long-term trade accounts payable Long-term trade accounts receivable Other long-term accounts payable Long-term outstanding work in progress - Other provisions 13 Other long-term accounts receivable Derivative financial instruments Available-for-sale financial assets 8 Deferred income tax liability Investments in associates and joint ventures 10 Total non-current liabilities Investment property Total liabilities Property, machinery and equipment 11 Intangible assets 11 Equity 14 Deferred income tax asset Capital Total non-current assets Legal reserve Premium for share issuance Other comprehensive income ) Retained earnings Equity attributable to controlling interest in the Company Non-controlling interest Total equity The accompanying notes on pages 7 to 23 are an integral part of the consolidated financial statements. - 2 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF INCOME For the nine-month period ended September 30, Note Revenues from construction activities Revenues from services provided Revenue from real estate and sale of goods Cost of construction activities ) ) Cost of services provided ) ) Cost of real estate and goods sold ) ) 15 ) ) Gross profit Administrative expenses 15 ) ) Other income and expenses Other gains, net Operating profit Financial expenses ) ) Financial income Dividends received - Share of the profit or loss in associates and joint ventures under the equity method of accounting Profit before income tax Income tax 16 ) ) Profit for the period Profit attributable to: Owners of the Company Non-controlling interest Earnings per share from continuing operations attributable to owners of the Company during the nine-month period ended Weighted average number of shares in issue at S/.1.00 each, at September 30, The accompanying notes on pages 7 to 23 are an integral part of the consolidated financial statements. - 3 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF COMPREHENSIVE INCOME For the nine-month period ended September 30, Profit for the period Other comprehensive income: Items that will not be reclassified to profit or loss Adjustment for actuarial gains and losses, net of tax ) ) Items that may be subsequentlyreclassified to profit or loss Cash flow hedge, net of tax Foreign currency translation adjustment, net of tax ) ) Other comprenhensive income for the period, net of tax ) Total comprehensive income for the period Comprehensive income attributable to: Controlling interest in the Company Non-controlling interest The accompanying notes on pages 7 to 23 are an integral part of the consolidated financial statements. - 4 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CHANGES IN NET SHAREHOLDERS' EQUITY FOR THE PERIODO ENDED SEPTEMBER 30, 2, 2014 Attributable to the controlling interests of the Company Number Premium Other of shares Legal for issuance comprehensive Retained Non-controlling In thousands Capital reserve of shares income earnings Total interest Total Balances as of January 1, 2013 ) Profit for the period - Cash flow hedge - Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - Comprehensive income of the period - Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution - ) - Issuance of shares - Contributions of non-controlling shareholders - Additional acquisition of non-controlling - - - ) - ) - Deconsolidation of subsidiaries - ) ) - Purchase of subsidiaries - Total transactions with shareholders - ) ) Balances as of September 30, 2013 Balances as of January 1, 2014 Profit for the period - Cash flow hedge - 24 Adjustment for actuarial gains and losses - ) Foreign currency translation adjustment - ) - ) ) ) Comprehensive income of the period - ) Transactions with shareholders: - Transfer to legal reserve - ) - Dividend distribution - ) - Contributions of non-controlling shareholders - Additional acquisition of non-controlling - - - ) - - ) ) ) - Returns additional capital from non-controlling interests - ) ) Total transactions with shareholders - - ) - ) Balances as of September 30, 2014 ) The accompanying notes on pages 7 to 23 are an integral part of the consolidated financial statements. - 5 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES CONDENSED INTERIM CONSOLIDATED STATEMENT OF CASH FLOWS For the nine-month period ended September 30, Note OPERATING ACTIVITIES Profit before income tax Adjustments toprofit not affecting cash flows from operating activities: Depreciation 15 Amortization of other assets 15 Impairment of inventory Other provisions Share of the profit and loss in associates under the equity method of accounting ) ) Reversal of provisions ) ) Profit on sale of property, plant and equipment ) ) Foreign exchange gains on investing activities - ) Foreign exchange gains on operating activities ) Net variations in assets and liabilities: Decrease trade accounts receivable ) ) Decrease in other accounts receivable ) ) Decrease in other accounts receivable from related parties ) ) Decrease in inventories ) ) Decrease in pre-paid expenses and other assets ) ) Decrease (increase) in trade accounts payable Increase in other accounts payable ) Increase in other accounts payable to related parties Decrease in other provisions ) ) Payments for intangible purchase - Concessions ) ) Payment of income tax ) ) Net cash applied to operating activities ) ) INVESTING ACTIVITIES Sale of property, machinery and equipment Dividends received Payment for Investment in associates - ) Payment for purchase of property investments ) ) Payments for intangible purchase ) ) Direct cash inflow (outflow) from acquisition of subsidiaries ) ) Payments for fixed asset purchase ) ) Net cash applied to investing activities ) ) FINANCING ACTIVITIES Loans received Amortization of loans received ) ) Interest payment ) ) Dividends paid to owners of the parent ) ) Dividends paid to non-controlling interest ) ) Cash received (contribution return) to non-controlling shareholders Acquisition or sale of interest in a subsidiary of non-controlling shareholders ) ) Capital contribution - Net cash provided by financing activities Net decrease in cash ) Cash decrease in deconsolidation ) Exchange gains on cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period NON-CASH TRANSACTIONS: Acquisition of assets through finance leases Adjustment for deconsolidation LQS SA and SEC - The accompanying notes on pages 7 to 23 are an integral part of the consolidated financial statements. - 6 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED GRAÑA Y MONTERO S.A.A. AND SUBSIDIARIES NOTES TO THE CONDENSED INTERIM CONSOLIDATED FINANCIAL STATEMENTS AT SEPTEMBER 30, 2(UNAUDITED), AND AT DECEMBER 31, 2013 (AUDITED) 1 GENERAL INFORMATION The Company is the parent company of the Graña y Montero Group (hereinafter the Group) and its principal activity is the holding of investments in the different companies of the Group. Additionally, the Company provides services of general management, financial management, commercial management, legal advisory and human resources management to Group companies; it is also engaged in the leasing of offices to Group companies and third parties. The Group is a conglomerate of companies with operations including different business activities, of which the most significant are engineering and construction, infrastructure (public concession operation), real estate businesses and technology services. These condensed interim consolidated financial statements as of September 30, 2014 have been prepared and authorized for issuance by the Chief Financial Officer on on October 30, 2014. 2 BASIS OF PREPARATION These condensed interim consolidated financial statements for the nine-month period ended September 30, 2014 have been prepared in accordance with (IAS 34) “Interim financial reporting”. The condensed interim consolidated financial statements should be read in conjunction with the annual consolidated financial statements for the year ended December 31, 2013, which have been prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accounting policies used in the preparation of these interim condensed consolidated financial statements are consistent with those applied in the preparation of the year-end financial statements at December 31, 2013 4 FINANCIAL RISK MANAGEMENT Financial risk factors The Group’s activities expose it to a variety of financial risks: market risk (including currency risk, price risk, fair value interest rate risk and cash flow interest rate risk), credit risk and liquidity risk. The condensed interim consolidated financial statements do not include all financial risk management information and disclosures required in the annual financial statements; these should be read in conjunction with the Group’s annual financial statements as of December 31, 2013. There have been no changes since year-end in the risk management department of the Group or in any risk management policies. - 7 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 4.1.1 Market risk – Compared to year end, no new material market risk hedging arrangements have occurred. 4.1.2 Credit risk – Compared to year end, the Group has no exposure to any new relevant credit risk. 4.1.3Liquidity risk - Compared to year end, no major changes in undiscounted contractual cash flows have occurred, except for changes in the structure of the Group’s liabilities, resulting from an increase in the short-term debt, mainly for working capital. The following table categorizes the Group’s financial liabilities into relevant maturity groupings based on the remaining period from the date of the statement of financial position to the contractual maturity date. The amounts disclosed in the table are the contractual undiscounted cash flows: Less than 1 From 1 to 2 From 2 to 5 Over year years years 5 years Total As of December 31, 2013 Borrowing (except for finance leases) - Finance leases liabilities Trade accounts payable - - Accounts payable to related parties - - - Other accounts payable Trading and net settled derivative financial instruments (interest rate swaps) - - As of September 30, 2014 Borrowing (except for finance leases) - Finance leases liabilities Trade accounts payable - - Accounts payable to related parties - - - Other accounts payable Trading and net settled derivative financial instruments (interest rate swaps) - 4.2 Capital management - The Group monitors capital on the basis of the gearing ratio. This ratio is calculated as net debt divided by total capital. Net debt is calculated as total borrowings (including current and non-current borrowings), less cash and cash equivalents. Total capital is calculated as total ‘equity’ as shown in the consolidated statement of financial position plus net debt. - 8 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED As of December 31, 2013, no gearing ratio was part of the analysis because cash surpluses were higher than financial obligations and equity had not been used to secure compliance with financial obligations as it is shown in the table below. As of September 30, 2014, due to the fact that the Company has acquired significant borrowings, the Company’s strategy was to maintain a gearing ratio between 0.03 and 1.00. December 31, September 30, Total borrowing Less: Cash and cash equivalents ) ) Net debt ) Total equity Total capital Gearing ratio 4.3 Fair value estimation - For the classification of the type of valuation used by the Group for its financial instruments at fair value, the following levels of measurement have been established: - Level 1: Measurement based on quoted prices in active markets for identical assets or liabilities. - Level 2: Measurement based on inputs other than quoted prices included within Level 1 that are observable for the asset or liability (level 1), either directly (that is, as prices) or indirectly (that is, derived from prices). - Level 3: Measurement based on inputs for the asset or liability that are not based on observable market data (that is, unobservable inputs, generally based on internal estimates and assumptions of the Group). The only financial instruments measured at fair value by the Group are interest rate swaps (variable to fixed), forward foreign exchange contracts (mostly euros and U.S. dollars) and available-for-sale investments. The measurement at fair value of these instruments corresponds to the characteristics of Level 2 and has been determined based on the present value of discounted future cash flows. During the nine-month period ended September 30, 2014 there were no changes in the levels of measurement of financial instruments at fair value. The carrying amount of cash and cash equivalents corresponds to its fair value. The Group considers that the carrying amount of short-term accounts receivable and payable approximates fair value. The fair value of financial liabilities has been estimated by discounting the future contractual cash flows at the interest rate currently prevailing in the market and which is available to the Group for similar financial instruments. Fair value hierarchy - The following table presents the Group’s financial assets and liabilities that are measured at fair value as of September 30, 2014. Level 1 Level 2 Level 3 Total Liabilities: Derivative financial instruments - Cash flow hedging - - Total liabilities - - There were no transfers between Levels 1, 2 and 3 during the period. - 9 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 5 CRITICAL ACCOUNTING ESTIMATES AND JUDGMENTS Preparation of the condensed interim consolidated financial statements requires management to make judgements, estimates and assumptions that affect the application of accounting policies and the reported amounts of assets and liabilities, income and expense. Actual results may differ from these estimates. In preparing these condensed interim consolidated financial statements, the significant judgements made by management in applying the Group’s accounting policies and the key sources of uncertainty were the same as those that applied to the consolidated financial statements for the year ended December 31, 2013. 6 SEASONALITY OF OPERATIONS The Group shows no material seasonality in the operations of any of its subsidiaries; operations are carried out regularly during the course of the period. 7 SEGMENT REPORTING Operating segments are reported consistent with the internal reports that are reviewed by the Corporate General Manager, who is the chief operating decision maker, responsible for allocating resources and evaluating the performance of each operating segment. The Group's operating segments are assessed by the activity of the following business units: (i) engineering and construction, (ii) infrastructure, (iii) real estate, (iv) technical services and (v) the operation of the Parent Company (Holding). As set forth under IFRS 8, reportable segments by significance of income are: ‘engineering and construction’ and ‘technical services’. However, the Group has voluntarily decided to report on all its operating segments as detailed in this Note. Inter-segmental sales transactions are entered into at prices that are similar to those that would have been agreed to with unrelated third parties. Revenues from external customers reported to the Corporate General Manager are measured in a manner consistent with the basis of preparation of the financial statements. Group sales and receivables are not concentrated on a few customers. - 10 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segments financial position Segment reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company Operations Eliminations Consolidated As of December 31, 2013 Assets.- Cash and cash equivalents - Trade Accounts receivable - 44 - Outstanding work in progress - - - Accounts receivable from related parties - ) Other accounts receivable ) Inventories - - ) Prepaid expenses 3 - Non-current assets classified as held for sale - Total Current assets ) Long-term trade accounts receivable - Long-term trade accounts receivable from related parties - ) - Other long-term accounts receivable - Available-for-sale financial asset - 2 ) Investments in associates and joint ventures - - - ) Investment property - Property, plant and equipment - ) Intangible assets Deferred income tax asset - Total non-current assets ) Total assets ) Liabilities.- Borrowings - - Trade accounts payable - Accounts payable to related parties ) Current taxes 81 - Other accounts payable - - Other provisions - Total current liabilities ) Borrowings - - - Long-term trade accounts payable - Accounts payables to related parties - ) - Other long-term accounts payable - Other provisions - Derivative financial instruments - Deferred income tax liability - Total non-current liabilities ) Total liabilities ) Equity ) Non-controlling interest - ) Total liabilities and equity ) - 11 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segments financial position Segment reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company Operations Eliminations Consolidated As of September 30, 2014 Assets.- Cash and cash equivalents - Trade Accounts receivable - - - Outstanding work in progress - Accounts receivable from related parties - ) Other accounts receivable Inventories - - ) Prepaid expenses - Non-current assets classified as held for sale - Total Current assets ) Long-term trade accounts receivable - Long-term outstanding work in progress - Long-term trade accounts receivable from related parties - ) - Other long-term accounts receivable - - - Available-for-sale financial asset - 2 ) Investments in associates and joint ventures - - - ) Investment property - Property, plant and equipment - ) Intangible assets Deferred income tax asset - Total non-current assets ) Total assets ) Liabilities.- Borrowings - - Trade accounts payable 65 - Accounts payable to related parties ) Current taxes 47 - Other accounts payable - Other provisions - Total current liabilities ) Borrowings - - - Long-term trade accounts payable - Accounts payables to related parties - ) - Other long-term accounts payable - - - Other provisions - Derivative financial instruments - Deferred income tax liability 5 - - Total non-current liabilities ) Total liabilities ) Equity ) Non-controlling interest - ) Total liabilities and equity ) - 12 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segment performance Segment Reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company operations Eliminations Consolidated For the nine-month period ended Sep 30, 2013 Revenue ) Gross profit ) ) Administrative expenses ) Other income and expenses ) ) (3 ) Other gains (losses) , net - ) - - - Profit before interests and taxes ) Financial expenses ) Financial income 33 ) Dividends received - ) - Share of the profit or loss in associates under the equity method of accounting - - - 71 ) Profit before income tax ) ) Income tax ) Net profit for the period ) ) Profit attributable to: Controlling interest in the Group ) ) Non-controlling interest ) ) ) Net profit for the period ) ) - 13 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED Operating segment performance Segment Reporting Engineering Infrastructure Parent and construction Energy Toll roads Mass transit Water treatment Real estate Technical services Company operations Eliminations Consolidated For the nine-month period ended Sep 30, 2014 Revenue ) Gross profit ) ) Administrative expenses ) Other income and expenses ) 63 23 - ) ) Other gains (losses) , net - 31 - - (6 ) 92 - - Profit before interests and taxes ) Financial expenses ) Financial income 13 ) Dividends received - ) Share of the profit or loss in associates under the equity method of accounting ) - ) Profit before income tax ) ) Income tax ) Net profit for the period ) ) Profit attributable to: Controlling interest in the Group ) ) Non-controlling interest - ) ) ) Net profit for the period ) ) - 14 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED No major changes occurred in total assets as compared to the amount stated in the year-end financial statements. There are no differences as compared to the year-end financial statements based on segmentation or measurement of financial performance by segment. 8 FINANCIAL ASSETS AVAILABLE FOR SALE This account comprises the investment maintained by the Company directly and indirectly in Transportadora de Gas del Perú S.A. (TGP), a local entity that operates gas transportation systems. At December 31, 2012 the investment corresponded to shares representing the 0.6% of interest in the TGP’s capital. In December 2013, the Group acquired from one of the TGP’s shareholders, Pluspetrol Resources Corporation (hereinafter Pluspetrol), an additional 1.04% interest in TGP paying a consideration of US$20 million (equivalent to S/.56.1 million). At December 31, 2013, the fair value of the Group´s interest in TGP equals S/.88.3 million. The change in fair value from 2012 to 2013 of S/.19.1 million, net of the income tax of S/.8.2 million is recorded within other comprehensive income. Together with the acquisition of the 1.04% interest, the Company acquired from Pluspetrol on behalf of the Canada Pension Plan Investment Board (CPPIB) an additional indirect interest of 11.34% in TGP. The investment for US$217 million was funded entirely by CPPIB. The risk and rewards of the entire investment are assumed by CPPIB. Given the features of the transaction, it has been treated as an off-balance transaction because, in substance, the Company is acting as an agent for CPPIB. Therefore, the Company has not recognized neither the investment in TGP nor any obligation to CPPIB. On February 27, 2014 the Company transferred 10.43% to CPPIB and 0.91% to CFI, retaining the 1.04% interest. 9 TRANSACTIONS WITH RELATED PARTIES a) Transactions with related parties- Major transactions between the Company and its related parties are summarized as follows: From the nine-month period ended September30, Revenue from sale of goods and services: - Associates - Joint operations Inter-company services were agreed upon under market terms as if they had been agreed to with third parties. - 15 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED b) Balances of transactions with related parties At December 31, At September 30, Receivable Payable Receivable Payable Consorcio Peruano de Conservación - - Consorcio Rio Mantaro - Consorcio Brocal Pasco 41 - - Consorcio La Gloria Consorcio GyM Conciviles - - Consorcio Toromocho 62 34 - Consorcio Rio Urubamba - - Consorcio Tren Electrico - - Consorcio Atocongo - - Consorcio Constructor Alto Cayma - Consorcio Lima - - - Consorcio Rio Pallca - Consorcio Norte Pachacutec Consorcio Vial Ipacal - - - Consorcio Terminales - 47 Consorcio Vial Quinua 37 Consorcio Vial Sullana - - - Consorcio Ancon Pativilca - - - Consorcio La Chira 51 71 - Consorcio Alto Cayma Comerciales Sur - - Consorcio Proyecto Chiquintirca - - Consorcio Ingenieria y Construcción Bechtel - - - Consorcio Vial Sur - - - Consorcio JV PAnamá - - Consorcio Construcciones y Montajes - - Inversiones y Construcciones - Consorcio Sistemas SEC - - - Stracon Motta Engil JV - Consorcio Pasco - - - Consorcio Huacho Pativilca Consorcio HV GyM - Terminales del Perú Consorcio Constructora Incolur-DSD Limitada - Other minor Other related parties: Ferrovias Argentina SA - Besco - - El Condor Combustibles - Accounts receivable and payable are of current maturity and have no specific guarantees. Accounts receivable from related parties mainly arise from sales transactions for goods and services with a maturity period of 60 days. These balances are non-interest-bearing because they have short-term maturities and do not require a provision for impairment. Accounts payable to related parties mainly arise from transactions to provide services of engineering, construction, maintenance and others and have a maturity period of 60 days. Such accounts are not interest bearing because they are short-term. 10 INVESTMENTS IN ASSOCIATES AND JOINT VENTURES As of September 30, 2014, associates in which the Group has significant influence are substantially the same as those existing as of December 31, 2013. - 16 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED The movement of our investments in associates for the nine-month period ended September 30, 2013 and September 30, 2014 is as follows: At September At September 30, 2013 30, 2014 Beginning balance Acquisition and/or contributions received Share of the profit and loss in associates under the equity method of accounting Dividends received ) ) Adjustment LQS - Adjustment SEC - Other ) Ending balances On December 2013, the Company was awarded the concession for the operation of Chavimochic Irrigation Project. The project consists of the following activities: i) design and construction work of the third phase of the Chavimochic Irrigation Project, in La Libertad; ii) operation and work maintenance; and iii) water supply to the project users. Construction works will begin in 2015, concession has a 25-year period and total investment amounts to US$647 million. For the operation of the concession the Company, Constructora Norberto Odebrecht S.A. and Odebrecht Partipacoes e Investimentos S.A. have formed Concesionaria Chavimochic S.A.C. in which the Company has 26.5% interest. As of March 14, 2014 the Company has issued S/.13.3 million equity. Additionally, the Company acquired Panorama Plaza’s Business with a contribution of S/.28 million, it corresponds to a participation as 35%. The main active is a land located in the district of Santiago de Surco, which is developing the real estate project consisting of a commercial area and two office towers of 17 floors. 11 PROPERTY, PLANT AND EQUIPMENT AND INTANGIBLE ASSETS For the nine-month period ended September 30,2013 and 2014, the movement in property, plant and equipment and intangible assets accounts was as follows: Property, plant and Intangible equipment assets At January 1, 2013 Additions Acquisition of subsidiary - net Transfers, disposals and adjustments ) Deductions for sale of assets ) - Depreciation, amortization and impairment charges ) ) Net cost at September 30, 2013 At January 1, 2014 Additions Acquisition of subsidiary - net Transfers, disposals and adjustments ) ) Deductions for sale of assets ) ) Depreciation, amortization and impairment charges ) ) Net cost at September 30, 2014 Additions to property, plant and equipment comprise of acquisition of plant and equipment intended for the Group’s operations. - 17 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED The amounts registered in Property, plant and equipment and intangible assets were obtained through the acquisition of Coasin Instalaciones Limitada (Note 19), direct control acquired by CAM Chile S.A. and Inversiones y Construcciones Ltda. Goodwill - Management reviews the results of its business operations based on the type of economic activity carried out. The economic activities that have given rise to goodwill for the Group were engineering and construction, electro-mechanical works, mining services, IT services and telecommunications services. Goodwill by cash-generating units is broken down as follows: At December At September 31, 2013 30, 2014 Construction - Engineering Construction - Mining services Construction - Electromechanical IT services Telecommunications Services - Goodwill from the telecommunications services corresponds to the acquisition of the subsidiary Coasin Instalaciones Limitada, which is subsidiary of CAM Chile S.A. (Note 19). As a result of the impairment testing on goodwill performed by Management on an annual basis the recoverable amount of the related cash-generating unit (CGU) is determined based on its value in use. Value in use is determined based on the future cash flows expected to be generated by the assessed CGU. As a result of these assessments no provisions for impairment were required. As of September 30, 2014 same criteria were applied as those in test impairment at December 31, 2013. 12 BORROWINGS This item comprises: Total Current Non-current At At At At At At December September December September December September 31, 2013 30, 2014 31, 2013 30, 2014 31, 2013 30, 2014 Bank loans Leases Bank loans - As of December 31, 2013 and September 30, 2014, this item comprises bank loans in local and foreign currencies for working capital purposes. These obligations bear interest at fixed rates which fluctuated between 2% and 9% in 2013, and 1% and 9% in September 30,2014. In April 2005, the subsidiary Norvial S.A.signed Loan Agreements with IFC and IDB to finance the construction of the first stage of the road Ancón – Huacho – Pativilca (Red Vial 5) for the amount of US$36 million (S/.123.5 millions). The remaining of this loan (S/.42.6 millions) was prepaid at the end of 2013. On January 15, 2014 the subsidiary Norvial S.A. signed a short term bridge loan with Banco de Crédito del Perú for the amount of S/. 50 million at an interest rate of 6.32%; further in June 2014 and August 2014, it acquired two loan for S/.10 million each, with the same conditions. This loan will be canceled with the Bond Program to be issue in the local capital market that will finance the construction of the second stage of this road. - 18 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED In June 2014, the subsidiary GyM Ferrovías signed a short term loan with BBVA Continental by S/.200 million at an interest rate of 5.75%, which will due in December 2014. Additionally, in August 2014, signed another short term loan with Banco de Crédito del Perú-BCP by S/.200 million at an interest rate of 5.90%, which will due in January 2015. As of September 30, 2014, the Company maintained unused credit limits for S/.2,911 million, which expire within one year (S/.2,626 million as of December 31, 2013). b) Fair value of borrowings - The carrying amount and fair value of borrowings are broken down as follows: Carrying amounts Fair value At December At September At December At September 31, 2013 30, 2014 31, 2013 30, 2014 Other loans Loans from multilateral organizations - - The fair value is based on cash flows discounted using a rate based on the borrowing rate of 3.0% and 7.6% (4.1% and 8.05% in 2013). It should be noted that the interest rate used are those applicable and negotiated by each Company. 13 PROVISIONS This item is broken down based on the expectation of liquidation as follows: At December At September 31, 2013 30, 2014 Current portion Non-current portion The movement of this item for the nine-month period ended September 30, 2013 and 2014 is as follows: Contingent Provisions for the Provision Provision Legal liabilities from for the acquisition for well for periodic claims acquisitions of CAM closure maintenance Total At January 1, 2013 - Additions - - - Additions from business combinations - Reversals ) At September 30, 2013 - At January 1, 2014 Additions - Additions from business combinations - Reversals ) ) ) - - ) Payments ) - - ) ) ) At September 30, 2014 - Reversals for the nine-month period ended September 30, 2014 mainly consists of write-offs of provisions recognized in conjunction with the purchase price allocation related to acquisition of CAM Chile in S/.7.1 million. (S/.6.9 million as of September 30, 2013). - 19 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 14 CAPITAL As of September 30, 2014 and December 31, 2013, the authorized, subscribed and paid-in capital, according to the Company’s bylaws as amended, is represented by 660,053,790 common shares at S/.1.00 par value each. Subsequently, a resolution of the General Meeting on March 26, 2013, as well as agreements adopted at meetings of the Board on May 30, July 23 and August 22 of 2013, mandated the issuance of common stock through a public offering of "American Depositary Shares" (ADS´s) registered in the Securities and Exchange Commission (SEC) and NYSE, increasing the capital sum from S/.558,284 to S/.660,054. This capital increase was carried out in two tranches as follows: (i) The first tranche in the amount of S/.97,674 (representing the issuance of 97,674,420 common shares issued and 19,534,884 ADS’s, therefore, at 5 shares per ADS), and, (ii) A second tranche in the amount of S/.4,095 (representing the issuance of 4,095,180 common shares and ADS’s 819,036, issued at 5 shares per ADS rate). As of September 30, 2014, the amount of 257,162,175 common shares is representing en ADSs (equivalents at 51,432,435 ADS’s therefore, at 5 shares per ADS). 15 EXPENSES BY NATURE For the nine-month period ended September 30, 2013 and 2014, this item comprises: Cost of services and goods Adminis- trative- expenses Total Purchase of goods - Personnel charges Services provided by third-parties Taxes Other management charges Depreciation Amortization Variation of inventories Purchase of goods - Personnel charges Services provided by third-parties Taxes Other management charges Depreciation Amortization Variation of inventories - - 20 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED 16 INCOME TAX Income tax expense is recognised based on management’s estimate of the weighted average annual income tax rate expected for the full financial year. The estimated average annual tax rate used for the year to 31 december 2014 is 27.13% (32.55% for the nine-month period ended September 30, 2013). 17 CONTINGENCIES, COMMITTMENTS AND GUARANTEES As of September 30, 2014, total contingencies amounted S/.29 million. In addition the Group had guarantee commitments with different financial institutions securing transactions in the amount of US$49.5 million and S/.87.5 million. 18 DIVIDENDS For the period ended September 30, 2014, the Group paid dividends on its subsidiaries to its non-controlling entities for S/.51 million (S/.27 million for the same period of 2013). Dividends from the year ended December 31, 2013, of S/.0.169 per share totaling S/.112,126,908 were approved at the General Shareholders’ meeting held on March 28, 2014, and was paid on April 28, 2014. 19 BUSINESS COMBINATIONS a) Acquisition of Coasin Instalaciones Limitada. In March 2014, through the subsidiaries CAM Chile S.A. and Inversiones y Construcciones Ltda., the Group acquired control of Coasin Instalaciones Limitada with the purchase of 100.00% of its equity shares. Coasin is an entity domiciled in Chile, whose main economic activity is the provision of maintenance and installation services and telecommunications equipment This acquisition is part of the Group’s plan to increase its presence in markets that present high growth potential as in Chile, and in attractive industries, such as public services. The Price paid by CAM Chile S.A. for the acquisition of Coasin amounted to US$2.3 million (equivalent to S/.6.6 million) and resulted in the recognition of goodwill for S/.7.6 million at the acquisition date. The following tables summarize the consideration paid for Coasin and the preliminary determination of fair value of assets acquired, liabilities assumed at the acquisition date: S/.000 US$000 Cash and cash equivalents 24 9 Trade accounts receivable Inventories Property, plant and equipment Intangibles (“Order backlog”) Deferred income tax Trade accounts payable ) ) Contingent liabilities ) ) Fair value of net assets ) ) Goodwill Total paid for acquisition Cash payment for acquisition ) Cash and cash equivalent of the acquired subsidiary ) (9 ) Direct cash outflow from acquisition - 21 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED The income and the profit generated for the period from the acquisition date to September 30, 2014 amounted to S/.46.6 million and S/.1.8 million, respectively. The Group has a measurement period not exceeding one year from the acquisition of Coasin date on the additional assets and liabilities arising from new information could be obtained regarding the information that there are recognized in the date of acquisition and which is neither new events occurring after the acquisition date, in this case the Groupadjusts the initial amounts recognized in the business combination date. b) Acquisition of DSD Construcciones y Montajes S.A. (DSD) In August 2013, through the subsidiaries GyM Minería S.A., Ingeniería y Construcción Vial y Vives S.A. and GyM Chile S.p.A., the Group acquired control of DSD with the purchase of 85.95% of its equity shares. DSD is an entity domiciled in Chile whose main economic activity is the execution of electromechanical works and assemblies in construction projects of oil refineries, pulp and paper, power plants and mining plants. During the period of twelve months after the acquisition date the Group reassessed the purchase price allocation from the acquisition of DSD Construcciones y Montajes S.A. which was made in August, 2013 and reallocated the amount of S/.1.7 million from goodwill (net of tax impact of S/.0.5 million and non-controlling interest of S/.0.3 million) to fixed assets, intangible, trade accounts receivable, other accounts receivable and contingent liabilities in the amounts of S/.0.4 million, S/.1.9 million, S/.0.2 million, S/.3.5 million and S/.3 million respectively. This effect corresponds to the measurement period adjustment of the preliminary fair value assigned to the assets and liabilities acquired. The price paid by GyM for the acquisition of DSD Construcciones y Montajes S.A. amounted to US$37.2 million (equivalent to S/.103.9 million) and resulted in the recognition of goodwill for S/.6.1 million, at the acquisition date, which is detailed as follows: Previous reported Revised S/.000 US$000 S/.000 US$000 Cash and cash equivalents Trade accounts receivable Accounts receivable from related parties Prepaid expenses Investments Property, plant and equipment Intangibles Deferred income tax Trade accounts payable ) Other accounts payable ) Contingent liabilities ) Deferred income tax liability ) Fair value of net assets Non-controlling interest (14.05%) Goodwill ) Total paid for acquisition Cash payment for the acquisition Cash and cash equivalent of the acquired subsidiary ) Direct cash outflow from acquisition The income and the profit generated for the period from the acquisition date to December 31, 2013 amounted to S/.82.97 million and S/.8.3 million, respectively. - 22 - (All amounts are expressed in thousands of S/. unless otherwise stated) UNAUDITED If DSD Construcciones y Montajes S.A. had been consolidated from January 1, 2013, the income and the profit generated would have been S/.182.68 million and S/.10.15 million, respectively 20 EVENTS AFTER THE DATE OF THE STATEMENT OF FINANCIAL POSITION a) On March 24, 2014 we reached an agreement with CPPIB for the purchase of a 51% equity interest in Compañía Operadora de Gas del Amazonas (“COGA”), the operator of TGP, for a total amount of US$25.5 million. CPPIB will also sell 30% of COGA to Enagás, and will retain the remaining19%. This purchase is in process and is subject to certain conditions in order to complete the transaction. b) On October 15, 2014 the Company and Alcogroup S.A. from Belgium, sent a binding offer for the share purchase of The Maple Companies Limited consisting on: (i) US$ 4 million for the acquisition of 40.0% of shares of The Maple Companies Limited and, (ii) a commitment for an increase of capital in The Maple Companies Limited of US$13 million. This operation has been approved by Maple Energy PLC Board of Directors, and will be elevated to its Shareholders’ meeting. As a result of this offer, the stakes hold by la Compañía and Alcogroup S.A. in The Maple Companies Limited will be of 30.43% and 43.48%, respectively. Certain purchase conditions include the sale of 100% of shares of The Maple Gas Corporation del Perú S.R.L. in favor of the subsidiary Graña y Montero Petrolera S.A. (GMP) within a period of thirty days, for US$31 million; as well as to assign the funds from the capital increase, and from the share sale of The Maple Gas Corporation del Perú S.R.L., to Maple Etanol SRL and Maple Biocombustibles SRL. Once the sale is concluded, GMP will own 100% of The Maple Gas Corporation del Perú and the Companywill be a minority shareholder (30.43%) of The Maple Companies Limited. - 23 -
